Citation Nr: 0427565	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  03-04 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for status post 
craniotomy for brain abscess with residual chronic headaches 
and dizziness, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for chronic 
sinusitis, currently rated as noncompensable.

3.  Entitlement to an increased evaluation for skull loss, 
status post craniotomy for brain abscess, currently rated as 
noncompensable.

4.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
September 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

The issues of entitlement to increased evaluations for status 
post craniotomy for brain abscess, with residual chronic 
headaches and dizziness, and skull loss and, entitlement to 
individual unemployability are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The veteran's chronic sinusitis, confirmed by X-ray findings, 
is manifested by subjective complaints and mucopurulence.


CONCLUSION OF LAW

The criteria for a10 percent rating for sinusitis have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.7, 
Diagnostic Code 6510 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 
(Aug.29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). The 
Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 USC §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108- __ , Section 701 (H.R. 2297, December 16, 2003)

The record reflects that the VA has made reasonable efforts 
to notify the appellant of the information and evidence 
needed to substantiate his claim.  He was provided with a 
copy of the pertinent rating action, a statement of the case 
dated January 2003, and a supplemental statement of the case 
dated March 2004.  These documents, collectively, provide 
notice of the law and governing regulations, as well as the 
reasons for the determination made regarding this claim, and 
the evidence, which has been received in this regard.  

The appellant was notified of the VCAA and what evidence the 
VA would obtain in a letter dated June 2001.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Board is 
satisfied that the veteran has been informed of his rights 
and the VA obligation's under the VCAA and what evidence is 
needed to establish his claims.

The RO has obtained all available records identified by the 
appellant which are now on file.  Also, several VA 
examinations have been conducted during the course of the 
appeal.  The record discloses that VA has met its duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim currently being decided.  

The record shows that the veteran was not specifically 
informed to furnish copies of any evidence in his possession 
pertinent to his claim as required by 38 C.F.R. § 3.159.  The 
Board, however, finds that in the instant case the veteran 
has not been prejudiced by this defect.  In this regard, the 
Board notes the veteran was provided notice of the division 
of responsibility in obtaining evidence pertinent to his case 
and ample opportunity to submit and/or identify such 
evidence.  No additional evidence appears forthcoming.  
Therefore, under the circumstances, the Board finds that any 
error in the implementation of the VCAA is deemed to be 
harmless error.  VA has satisfied both its duty to notify and 
assist the veteran in this case and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Factual Background

Historically, the service medical records show that the 
veteran was seen for sinusitis.  A June 1997 private medical 
statement reflects that in May 1997 the veteran was 
hospitalized at a private facility for a frontal sinus 
abscess, an epidural abscess, and a pericranial abscess.  
Treatment included a frontal craniotomy.  The infection had 
penetrated the bone of the skull and had caused several 
defects in the frontal bone, above the frontal sinus.  
Following a VA examination in May 1999 the RO in August 1999 
granted service connection for, status post craniotomy for 
brain abscess, with residual chronic headaches and dizziness, 
rated as 10 percent disabling, and chronic sinusitis and 
skull loss, the residual of the craniotomy each rated as non-
compensable.  

In June 2001 the veteran submitted a claim for increased 
benefits.  The veteran was seen periodically at VA and 
private facilities throughout the course of this appeal for 
several medical problems, to include sinusitis.

The veteran received a CT of his sinuses in June 2001.  The 
results of that study indicate evidence of chronic sinusitis 
of the right maxillary antrum with mucosal thickening and 
associated bony changes, as well as defects over the frontal 
area, and defects over the medial walls of the maxillary 
antra consistent with history of previous surgery.

A letter from the private physician dated July 2001 indicates 
that the veteran had been first seen by him in May 2001 for 
bilateral otorrhea, acute sinusitis, and intermittent 
dizziness.  The examiner noted the prior medical history of 
the veteran.  The examiner noted that a previous audiogram 
showed a significant asymmetric neurological hearing loss in 
the left ear.  The physician indicated that this was 
important to note because of the possibility of intracranial 
abnormalities in the cerebella pontine angle leading to 
hearing loss and tenderness.  The physician indicated that at 
the present, the veteran's dizziness was preventing him from 
being able to sustain his activities that work for prolonged 
periods of time.  The examiner indicated that some days the 
veteran was fairly stable and able to get around, but that 
other days his dizziness prevented him from being able to 
ambulate.  The examiner indicated that the veteran's 
dizziness workup was still in progress, however, it could 
very well be attributed to his sinusitis or to his past 
neurosurgical procedures.  

The veteran received a VA examination in July 2001.  The 
report of that examination indicates that the veteran 
reported that he had been having dizziness off and on since 
April 1997.  During the past two months the dizziness had 
been almost constant.  He described the dizziness as being 
lightheaded in any position, but it was worse on standing up.  
He denied nausea, vomiting, and visual symptoms associated 
with this dizziness.  The veteran further indicated that he 
has had headaches off and on since March 1997.  He described 
this headache as having throbbing pain in the bifrontal area.  
He evaluated this headache as a seven or eight on a scale of 
zero to 10.  Sometimes, he developed vomiting with the 
headache, and he did have photophobia with the headache.  The 
headache may last from one to four hours.  The frequency of 
this headache is three to four times a week.  The veteran 
denied any family history of migraine headaches.  Upon 
examination, the veteran was alert and oriented to time, 
place, and person.  Cranial nerves two through 12 were 
intact.  Motor examination revealed normal muscle mass, 
strength, and tone throughout.  Deep tendon reflexes were 
normal throughout.  Plantar response was flexor bilaterally.  
Sensory examination revealed intact sensation to all primary 
sensory modalities.  Cerebellar exam revealed no dysmetria.  
Gait and sensation were within normal limits except that he 
was a little off-balance walking tandem gait.  Otherwise he 
was able to walk well on heels and toes.  He also complained 
of urinary urgency.  Examination of the head was normal, and 
the examiner noted no defects in the forehead.  The veteran 
was diagnosed with status post craniotomy for brain abscess 
with residual chronic headache and dizziness.

A July 2001 private medical report is to the effect that 
since the veteran was first evaluated in May 2001 he has two 
or three courses of antibiotic therapy.  A CT performed one 
week earlier showed significant right maxillary sinusitis 
with the rest of the sinuses clear.

In July 2001, the veteran was seen at a private facility with 
complaints of facial abscesses.  At that time, his head was 
noted to be normocephalic except for a somewhat cave in area 
along the frontal sinus region secondary to his post cranial 
surgery.  Assessment was of a facial cellulitis/abscess.  The 
veteran underwent incision and drainage of two facial 
abscesses on the chin and right lateral neck.  The CT of the 
neck from this time noted cellulitis in the right neck 
extending from the inferior aspect of the right parotid 
through the level of the hyoid.  A small area of cellulitis 
and edema  was noted in the mid mandibular area anterior to 
the symphysis and extending inferiorly for 2 to 3 cm.  Some 
adenopathy was noted.  No definite abscesses or other fluid 
collections were seen.  There was an air fluid level in the 
right maxillary sinus.  

The veteran received a further VA examination August 2001.  
At that time, the veteran reported that he was having 
problems with extreme weakness and some spatial 
disorientation.  Examination revealed no defects in forehead.  
Upon examination, the ears were completely clear.  The 
examiner noted that it looked like the veteran had a 
resolving otitis externa with some ovular eczema on both 
sides.  The middle ears were clear.  The veteran reported 
that he had lost 30% of his hearing on the left ear.  The 
nose had a normal external appearance.  The vestibules were 
clear.  The septum was normal.  The floor of the nose was 
normal.  Inferior meati was normal.  Inferior turbinates were 
reddened.  Middle meati seemed to have all orifices patent 
including the right antral opening.  Middle turbinates were 
normal.  Olfactory area was normal.  Sphenoethmoid recess was 
normal.  Superior turbinate was normal.  Sinuses were clear.  
The veteran was diagnosed with otitis externa, and chronic 
sinusitis.

A letter from a private physician dated August 2001 indicates 
that the veteran had been under his care for dizziness, 
chronic sinusitis, external auditory canal eczema, and 
cervical suppurative lymphadenitis.  The examiner indicated 
that the veteran had been improving in all areas except for 
his dizziness.

The veteran received a private MRI of his brain in August 
2001.  That procedure noted evidence of the prior old 
craniotomy with increased signal in the area of the frontal 
sinuses in the mucosa of both ethmoid and maxillary sinuses.  
Overall appearance suggested chronic sinusitis.  In addition, 
no definite brain abnormalities were seen underlying the 
craniotomy defect.  The report indicated that this raises the 
question of whether the patient's prior abscess was 
extradural and related to the frontal sinus.  No definite 
intracranial abnormalities were evident.

The results of a September 2001 CT of the veteran's sinuses 
were negative for sinusitis.

X-rays of the veteran's skull taken in December 2002, showed 
post craniotomy changes with a frontal bone with area of 
sclerosis of the remaining frontal bone extending to the 
frontal sinus.

A VA examination was conducted in December 2002.  Upon 
examination of the veteran was noted to have a scar just 
inside the hairline on the front part of the forehead.  It 
was not visible because it was under the hairline.  There was 
no sign of keloid formation.  There was no edema or 
ulceration.  There was no loss of subcutaneous tissue, and 
the scar was not adherent to the deeper structures.

On the forehead where the veteran reported that he had 
surgery, it looked like an uneven surface of the bone, but 
there was not any part of the bone which was missing.  There 
was no softness anywhere which indicated the bone was 
missing.  The examiner noted that it looked like a craniotomy 
was performed, however, the piece that was taken out must 
have been replaced.  The examiner indicated that brain 
parenchyma appeared normal, except for a small hyperdensity 
anteriorly on the right which appeared to be post surgical.

The veteran received a VA sinus examination in February 2002.  
The veteran reported vague symptoms of nasal congestion and 
postnasal drip, generalized intermittent facial pain, and 
sneezing mainly at night and during the fall.  The veteran 
denied any injury related to the ENT area.  There was no 
interference with breathing related to nasal obstruction or 
purulent discharge.  He suffered from minimal dyspnea at rest 
but not at exertion.  The head and neck examination found 
normal palpation, but decreased frontal region, hard 
consistency with a soft kind of slight deformity.  He also 
complained of the movement of the fronto-occipital area and 
muscle tenderness.  External auditory canals and tympanic 
membranes were normal.  Endoscopic examination of the nose 
reported normal, with some mucopurulence seen at the level of 
the middle meatus, left more than right.  The external 
appearance of his nose was normal.  The septum and mucosa 
were normal.  The turbinates were normal.  CT scan was noted, 
which revealed bilateral thickness of the mucosa consistent 
with likely chronic bilateral sinusitis.  The examiner 
diagnosed the veteran with bilateral maxillary sinusitis 
present, likely chronic, and status post brain surgery, 
excision of Pott's puffy tumor.

December 2002 VA examination noted a scar just inside the 
hairline on the front part of the forehead, not visible 
because it was under the hairline.  The examiner noted that, 
on the veteran's forehead where the veteran indicated he had 
surgery, it looked like an uneven surface of the bone, but 
there was not any part of the bone which was missing.  The 
examiner indicated that there was no softness anywhere which 
indicated that the bone was missing.  The examiner indicated 
if a craniotomy had been done, it appeared that the piece of 
bone was replaced.  

A December 2002 X-ray noted changes of the skull, 
specifically, post craniotomy changes with the frontal bone 
with an area of sclerosis of the remaining frontal bone 
extending to the frontal sinus.

A VA examination was conducted in February 2004.  At that 
time the veteran noted constant pain in the forehead.  The 
veteran was noted to have a deformity of the bone in the 
forehead secondary to craniotomy for abscess drainage.  On a 
range of one to 10 the veteran had positive tenderness at 
about the level of three.  There was no edema, weakness, or 
redness.  Examination of the head and neck noted normal 
palpation but decreased frontal region, hard consistency with 
a soft kind of slight deformity.  The veteran was also noted 
to complain of the movement of the fronto-occipital muscle 
tenderness.  The veteran was diagnosed as status post 
craniotomy for brain abscess drainage with residuals.  

The veteran received an additional VA examination in March 
2004.  The veteran reported that, since his craniotomy, he 
had been having dizziness which he described as associated 
with subjective vertigo.  The dizziness was constant, 
limiting his activities to the extent that he was having 
difficulty driving.  He also complained of left 
temporoparietal sharp shooting pain for six years associated 
with blurry vision but no associated autonomic symptoms.  
Headaches lasted about two to three hours.  At times they 
could last all through the day.  The frequency was three to 
four times per week.  Recently he had been having daily 
headaches.  Headaches were precipitated by no specific 
maneuver, and headache was relieved by medication.  On a 
scale of zero to 10, he rated his headache from eight to nine 
out of 10 at times.  With medication, he rated his headache 
at four to five out of 10.  The headache had been limiting 
his activities.

Upon examination, the veteran was noted to be awake and 
alert.  His affect was withdrawn.  There was no evidence of 
right or left effusion and no evidence of expressive or 
receptive aphagia, and no agraphia.  Visual fields were full 
to track.  Funduscopic examination showed pale discs with 
questionable hypertensive ophthalmopathy with AV nicking.  
Touch to face was normal.  No facial asymmetry was noted.  
Uvula and palatal motions were normal on phonation and the 
midline was without fasciculation.  Motor examination showed 
a normal tone and bulk.  Manual muscle testing through MRCC 
system showed 4- to 4+/5 to the groups without evidence of 
wall tract weakness.  Sensory was intact to touch.  Position 
sense was compared and vibratory sensation was impaired.  
Deep tendon reflexes showed one in the biceps, triceps, 
brachial radialis, zero in the patella, zero to the ankle.  
Gait was wide based.  Cerebellar examination showed normal 
finger-nose-finger and rapid alternating movements.  The 
veteran had multiple CT scans which were unremarkable.  The 
veteran was diagnosed with chronic daily headaches, diabetic 
polyneuropathy, and diabetic cranial neuropathy.

Analysis

Under the laws administered by the VA, disability evaluations 
are determined by the application of a schedule of ratings, 
which is based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  The VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

The Board has reviewed the veteran's claim in light of the 
history of the disability since its onset; however, where, as 
in this case, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

The veteran's sinusitis is currently rated as noncompensably 
disabling under Diagnostic Code 6510.  Under this Diagnostic 
Code, a noncompensable rating is warranted for sinusitis 
detected by X-ray only.  

For chronic sinusitis, with one or two incapacitating 
episodes of sinusitis per year requiring prolonged (lasting 
four to six weeks) antibiotic treatment or; three to six non- 
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting, a 10 
percent rating is warranted.  

A 30 % rating is warranted when there are 3 or more 
incapacitating episodes per year requiring prolonged (lasting 
4 to 6 weeks) antibiotic treatment, or, more than 6 non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting. 38 
C.F.R. §4.97; Diagnostic Code 6510 (2003).

The VA and private medical records, including CT scans, have 
confirmed the presence of chronic sinusitis.  The evidence 
shows that the veteran was placed on anti-biotics during the 
summer of 2001.  Additionally, the VA examination of August 
2001 indicated that the inferior turbinates were reddened.  
Also, a February 2004 VA endoscopic examination showed some 
mucopurulence at the middle meatus.  The Board is aware that 
the veteran's headaches are evaluated as migraines, separate 
from his sinusitis.  

However, after reviewing the record the Board finds that the 
overall impairment result from the chronic sinusitis more 
nearly approximates the criteria for the next higher 
evaluation.  Thus, a 10 percent evaluation is warranted.  
38 C.F.R. § 4.7.

However, this same evidence does not provide a basis for a 
rating in excess of 10 percent.  The current evidence does 
not show 3 or more incapacitating episodes per year requiring 
prolonged (lasting 4 to 6 weeks) antibiotic treatment, or, 
more than 6 non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  Accordingly, a rating in excess of 10 percent is 
not warranted.


ORDER

Entitlement to an increased 10 percent evaluation for chronic 
sinusitis is granted subject to the law and regulations 
governing the payment of monetary benefits.


REMAND

The veteran's status post craniotomy for brain abscess, with 
residual chronic headaches and dizziness, is currently rated 
as 30 percent disabling, under Diagnostic Codes 8020 and 
8100. 

Diagnostic Code 8020 provides for the evaluation of a brain 
abscess.  As an active disease a 100 percent rating is 
warranted.  Otherwise rate the residuals with a minimum 10 
percent rating.  Diagnostic Code 8100 provides for the 
evaluation of migraine headaches.  

The Board notes that headaches and dizziness appear to cause 
separate functional impairments and have been assigned one 
rating.  Separate ratings are required where there are 
separate functional impairments.  See generally, Esteban v. 
Brown, 6 Vet. App. 259 (1994).

In the January 2004 Remand the Board requested that the RO 
make a determination as to whether separate ratings are 
warranted for the headaches and dizziness.  It is unclear 
from the March 2004 supplemental statement of the case 
whether the RO considered this question.  

The Board also requested the VA neurologist to render an 
opinion as to affect that veteran's dizziness and headaches 
had on the veteran's employability.  A review of the 
pertinent February 2004 VA examination shows that the 
examiner did not address this question.  Accordingly, 
additional development is required.  See Stegall v. West, 11 
Vet. App. 268 (1998). 

As to the veteran's claim of entitlement to an increased 
evaluation for status post craniotomy for brain abscess, with 
residual skull loss, the Board notes that there is currently 
some uncertainty in the record as to how much, if any, skull 
loss the veteran currently has as a result of his surgery in 
May 1997.  Specifically the Board notes, as above, that in a 
May 1999 addendum to a VA examination, it was noted that a 
rough calculation of the amount of skull loss the veteran had 
was found to be approximately 1.5cm by 3cm.  

However, the examiner at that time indicated that further 
testing could determine a more precise amount of skull loss.  
Further precise testing was not undertaken at that time.  
More recently, in a December 2002 VA examination, the 
examiner indicated that he felt that there was no softness in 
the veteran's head which would indicate that any part of the 
bone was missing, and that, although it did look like a 
craniotomy had been performed, he felt that the piece that 
had been taken out must have been replaced. In February 2004 
the VA examiner described a deformity of the bone in the 
forehead.  The Board is of the opinion that this matter 
should be clarified.

As such, this case is REMANDED for the following development:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of any VA and 
private medical records pertaining to 
treatment for his craniotomy, to include 
headaches and dizziness since January 
2003.  

2.  It is requested that the RO forward 
the claims folder to the VA examiner who 
conducted the examination of the skull in 
February 19, 2004 for an addendum (if 
unavailable to another VA physician).  
Request the examiner to again review the 
records and indicate whether there is a 
loss of any portion of both the inner and 
outer table of the skull.  If yes, the 
examiner is requested to provide the 
measurements.  If additional tests or 
examination war needed they should be 
conducted. 

3.  Please forward the claims folder to 
the VA neurologist who conducted the 
March 3, 2004 VA examination for an 
addendum (if unavailable to another VA 
neurologist).  Request the examiner to 
again review the claims folder and render 
an opinion as to the affect the veteran's 
headaches and dizziness has on his 
employability.  If the examiner requires 
another examination it should be 
conducted.  

4.  Following any other development 
deemed appropriate by the RO, the RO 
should re-adjudicate the claims on 
appeal, to include whether separate 
disability ratings are warranted for the 
migraine headaches and the dizziness per 
Esteban, supra.  If any benefit sought is 
not granted, the veteran should be 
furnished a supplemental statement of the 
case, and provided an opportunity to 
respond.  The case should then be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2



